Citation Nr: 0314006	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  01-08 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C. § 1151 
for rectourethral fistula postoperative colostomy due to VA 
treatment for adenocarcinoma of the prostate.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from June 1953 to May 1955 
and from June 1955 to May 1958.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  


REMAND

Following receipt of this case from the RO, the Board 
undertook additional development of the evidence pursuant to 
38 C.F.R. § 19.2(a)(2) (2002) by obtaining VA medical 
records.  Additionally, the veteran submitted medical 
evidence in response to a January 2003 letter from the Board.  
However, a May 1, 2003, decision by the U.S. Court of Appeals 
for the Federal Circuit invalidated the regulations under 
which the Board developed evidence and provided notice to a 
claimant, including 38 C.F.R. § 19.9(a)(2) (2002).  Disabled 
American Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, 
-7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003).  Since these regulations have been invalidated, any 
evidence developed by the Board must be returned to the RO 
for consideration and issuance of a supplemental statement of 
the case that addresses the new evidence prior to 
consideration by the Board.  Accordingly, this case will be 
returned to the RO for consideration of the additional 
evidence.

In January 2003, the Board sent the veteran a letter advising 
him of the Veterans Claims Assistance Act of 2000 (VCAA), and 
the enhanced duty to notify and assist a claimant in the 
development of claims.  The letter advised the veteran that 
he had 30 days in which to respond.  However, the decision by 
the U.S. Court of Appeals for the Federal Circuit also 
invalidated the 30 day time limit on notices from the Board.  
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  Accordingly, this case will be returned to the 
RO to provide notice to both the veteran and his 
representative of the VCAA, and the enhanced duty to notify 
and assist a claimant in the development of claims.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should advise the claimant and 
the representative of the VCAA, and of 
the evidence necessary to substantiate 
the claim for compensation benefits under 
38 U.S.C. § 1151 for rectourethral 
fistula postoperative colostomy due to VA 
treatment.  The notice should also advise 
the claimant of what evidence VA is 
responsible for obtaining and what 
evidence the claimant is responsible for 
providing.

2.  Following completion of the above and 
receipt of any additional evidence 
generated in response to the VCAA notice, 
the RO should review the appellant's 
claim and determine whether compensation 
benefits under 38 U.S.C. § 1151 can be 
granted.  In addressing the claims, the 
RO should consider any additional 
evidence that was developed or received 
at the Board, including the independent 
medical opinion.  The RO should conduct 
any additional evidentiary development 
deemed necessary.

3.  If the decision remains adverse to 
the claimant, he and the representative 
should be provided with a supplemental 
statement of the case and be apprised of 
the applicable time period within which 
to respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



